UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-2189


RANDELL E. BUCK,

                Plaintiff - Appellant,

          v.

JOHN K. GREENLEE, Individually and in his official capacity
as Justice of the Superior Court of Gaston County; PAULA
BRINKLEY, Individually and in her official capacity as
Social Worker for Gaston County Department of Social
Services; MELANIE J. RICHARDS, Individually and in her
official capacity as MSW, Program Supervisor, Office of the
Guardian Ad Litem, Judicial District 27A; PAMELA DAVIS,
Individually and in her official capacity as Guardian Ad
Litem, Judicial District 27A; KEITH MOON, Individually and
in his official capacity as Director, Gaston County
Department of Social Services; ROBERT BECKER, Individually
and in his official capacity as Chairman of the Board,
Gaston County Department of Social Services; SHERRY S.
BRADSHER, Individually and in her official capacity as
Director NC Department of Health and Human Services,
Division of Social Services,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00540-RJC-DSC)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Randell E. Buck, Appellant Pro Se.      Grady L. Balentine, Jr.,
Gerald Kevin Robbins, Special Deputy Attorneys General, Raleigh,
North Carolina; Martha Raymond Thompson, STOTT, HOLLOWELL,
PALMER & WINDHAM, Gastonia, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Randell   E.   Buck   appeals    the   district   court’s   order

dismissing his complaint.       We have reviewed the record and find

no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.           Buck v. Greenlee, No. 3:10-cv-

00540-RJC-DSC (W.D.N.C. Sept. 30, 2011).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                    3